                          Case 2:20-cv-00628-JAM-CKD Document 5 Filed 05/20/20 Page 1 of 6


                    1   Mark A. Ozzello (SBN 116595)
                        Mark.Ozzello@capstonelawyers.com
                    2   Brandon Brouillette (SBN 273156)
                    3   Brandon.Brouillette@capstonelawyers.com
                        Capstone Law APC
                    4   1875 Century Park East, Suite 1000
                        Los Angeles, California 90067
                    5   Telephone: 310-556-4811 / Fax 310-943-0396
                    6
                        Attorneys for Plaintiff
                    7   Robert Thornton

                    8   Michael J. Nader, SBN 200425
                        michael.nader@ogletreedeakins.com
                    9   Rabia Z. Reed, SBN 317288
                        rabia.reed@ogletreedeakins.com
               10       OGLETREE, DEAKINS, NASH, SMOAK &
                        STEWART, P.C.
               11       500 Capitol Mall, Suite 2500
                        Sacramento, CA 95814
               12       Telephone: 916-840-3150 / Fax 916-840-3159

               13       [additional attorneys continued on next page]

               14       Attorneys for Defendants
                        Regal Cinemas, Inc., United Artists
               15       Theatre Circuit, Inc., and Edward Theatres, Inc.

               16                                    UNITED STATES DISTRICT COURT
               17                                   EASTERN DISTRICT OF CALIFORNIA
               18
                        ROBERT THORNTON, individually, and on              Case No.:_2:20-cv-00628-JAM-CKD
               19       behalf of other members of the general public
                        similarly situated,                                JOINT STIPULATION TO CONTINUE
               20                                                          CASE BY 60 DAYS AND PERMIT
                                       Plaintiff,                          PLAINTIFF LEAVE TO FILE FIRST
               21                                                          AMENDED COMPLAINT; ORDER
                               v.
               22
                        REGAL CINEMAS, INC., a Tennessee            Complaint Filed: January 31, 2020
               23       corporation; UNITED ARTISTS THEATRE         Trial Date:      None
                        CIRCUIT, INC., a Maryland corporation;      District Judge:  Hon. John A. Mendez
               24       EDWARDS THEATRES, INC., a Delaware
                        corporation; CINEWORLD GROUP PLC, a
               25       business entity of unknown form; and DOES 1
                        through 10, inclusive,
               26                      Defendants.

               27

               28
                                                                                   Case No. 2:20-cv-00628-JAM-CKD
                           JOINT STIPULATION TO CONTINUE CASE 60 DAYS AND PERMIT PLAINTIFF LEAVE TO FILE FIRST
20cv628.o.51920.d
ocx                                                       AMENDED COMPLAINT
                          Case 2:20-cv-00628-JAM-CKD Document 5 Filed 05/20/20 Page 2 of 6


                    1   Brooke W. Waldrop (SBN 314486)
                        Brooke.Waldrop@capstonelawyers.com
                    2   Capstone Law APC
                    3   1875 Century Park East, Suite 1000
                        Los Angeles, California 90067
                    4   Telephone:    (310) 556-4811
                        Facsimile:    (310) 943-0396
                    5
                        Attorneys for Plaintiff
                    6
                        Robert Thornton
                    7
                        Sarah Zenewicz, SBN 258068
                    8   sarah.zenewicz@ogletreedeakins.com
                        OGLETREE, DEAKINS, NASH, SMOAK &
                    9   STEWART, P.C.
                        Stewart Tower, Suite 1300
               10       One Market Plaza
                        San Francisco, CA 94105
               11       Telephone: 415-442-4810
                        Facsimile: 415-442-4870
               12
                        Attorneys for Defendants
               13       Regal Cinemas, Inc., United Artists
                        Theatre Circuit, Inc., and Edward Theatres, Inc.
               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                   Case No. 2:20-cv-00628-JAM-CKD
                           JOINT STIPULATION TO CONTINUE CASE 60 DAYS AND PERMIT PLAINTIFF LEAVE TO FILE FIRST
20cv628.o.51920.d
ocx                                                       AMENDED COMPLAINT
       Case 2:20-cv-00628-JAM-CKD Document 5 Filed 05/20/20 Page 3 of 6


 1          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Robert
 2 Thornton (“Plaintiff”) and Defendants Regal Cinemas, Inc., United Artists Theatre Circuit, Inc.,

 3 and Edward Theatres, Inc.. (“Defendants”) (collectively, the “Parties”), by and through their

 4 respective attorneys of record, as follows:

 5          WHEREAS, on January 31, 2020, Plaintiff filed his putative class action complaint in this
 6 action in Sacramento County Superior Court, claiming violations of the following California Labor

 7 Code (“Labor Code”) sections: (1) Violation of California Labor Code Sections 510 and 1198

 8 (Unpaid Overtime); Violation of California Labor Code Sections 1182.12, 1194, 1197, 1197.1, and

 9 1198 (Unpaid Minimum Wages); (3) Violation of California Labor Code Sections 226.7, 512(a),

10 516, and 1198 (Failure to Provide Meal Periods); (4) Violation of California Labor Code Sections

11 226.7, 516, and 1198 (Failure to Authorize and Permit Rest Periods); (5) Violation of California

12 Labor Code Sections 226(a), 1174(d),and 1198 (Non-Complaint Wage Statements and Failure to

13 Maintain Payroll Records); (6) Violation of California Labor Code Sections 201 and 202 (Wages

14 Not Timely Paid Upon Termination); (7) Violation of California Labor Code Section 204 (Failure

15 to Timely Pay Wages During Employment; (8) Violation of Labor Code Section 1198 and

16 California Code of Regulations Title 8, Section 11100 Subdivision 5(A) (Failure to Provide

17 Reporting Time Pay); (9) Violation of California Labor Code Section 2802 (Unreimbursed

18 Business Expenses); (10) Violation of California Business & Professions Code Sections 17200 et

19 seq. (Unfair Business Practices); and (11) Violation of California Business & Professions Code

20 Sections 17200 et seq. (Unfair Business Practices) [sic].

21          WHEREAS, Plaintiff has brought his Complaint on behalf of himself and all current and
22   former California non-exempt employees for Defendants since January 31, 2016;
23          WHEREAS, Defendants removed this case to this Court on March 23, 2020, under the
24 Class Action Fairness Act;

25          WHEREAS, Defendants have agreed to permit Plaintiff to file a First Amended Complaint
26 in order to add a claim for civil penalties pursuant to PAGA pursuant to the LWDA letter

27 submitted by Plaintiff on February 19, 2020, and as such the final pleadings of this matter have not

28 yet been settled (Exhibit A is a true and correct copy of Plaintiff’s proposed First Amended

                                                1              Case No. 2:20-cv-00628-JAM-CKD
       JOINT STIPULATION TO CONTINUE CASE 60 DAYS AND PERMIT PLAINTIFF LEAVE TO FILE FIRST
                                      AMENDED COMPLAINT
       Case 2:20-cv-00628-JAM-CKD Document 5 Filed 05/20/20 Page 4 of 6


 1   Complaint; Exhibit B is a true and correct copy of Plaintiff’s redlined proposed First Amended
 2   Complaint);
 3             WHEREAS, Defendants have closed all of their theater locations across the United States
 4   due to the COVID-19 pandemic and have substantially reduced operations at its headquarters as a
 5   result;
 6             WHEREAS, Defendants do not currently have a date certain for when operations will
 7   resume in California or the rest of the United States;
 8             WHEREAS, the Parties have met and conferred and agree that these closures substantially
 9   interfere with the Parties’ ability to commence discovery at this time including because all
10   California theaters are not currently operating;
11             WHEREAS, the Parties further agree that that because they cannot currently anticipate
12   when discovery in this action could begin in earnest, that scheduling discovery deadlines, setting a
13   deadline for class certification, setting trial or settlement conferences would be premature at this
14   time; and,
15             WHEREAS, the Parties agree that it would serve the interests of judicial efficiency to
16   continue the Parties’ Joint Status Report deadline by 60 days,
17

18             NOW, THEREFORE, the Parties hereby stipulate and request that the Court:
19             1. Permit Plaintiff to file a First Amended Complaint, attached hereto as Exhibit A;
20             2. By stipulating to Plaintiff’s Amendment of the Complaint, Defendants have not waived
21                rights, objections or remedies, including rights to challenge the amended pleadings;
22             3. Defendants’ response to the First Amended Complaint shall by due within twenty-one
23                (21) days after Plaintiff files the First Amended Complaint; and
24             4. The Court continue the Parties’ Joint Status Report deadline by 60 days from May 22,
25                2020, to July 21, 2020.
26

27   IT IS SO STIPULATED.
28

                                                2              Case No. 2:20-cv-00628-JAM-CKD
       JOINT STIPULATION TO CONTINUE CASE 60 DAYS AND PERMIT PLAINTIFF LEAVE TO FILE FIRST
                                      AMENDED COMPLAINT
      Case 2:20-cv-00628-JAM-CKD Document 5 Filed 05/20/20 Page 5 of 6


 1   Dated: May 19, 2020                      Respectfully submitted,
 2                                            CAPSTONE LAW APC
 3
                                          By: /s/ Mark A. Ozzello (with permission)
 4                                            Mark A. Ozzello
                                              Brandon Brouillette
 5                                            Brooke W. Waldrop
 6                                            Attorneys for Plaintiff Robert Thornton
 7

 8 Dated: May 19, 2020                        Respectfully submitted,
 9                                            OGLETREE, DEADKINS, NASH, SMOAK, &
                                              STEWART, P.C.
10
                                          By: /s/ Michael J. Nader
11                                            Michael J. Nader
                                              Sarah Zenewicz
12                                            Rabia Z. Reed
13                                            Attorneys for Defendants Regal Cinemas, Inc., United
                                              Artists Theatre Circuit, Inc., and Edward Theatres Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3              Case No. 2:20-cv-00628-JAM-CKD
       JOINT STIPULATION TO CONTINUE CASE 60 DAYS AND PERMIT PLAINTIFF LEAVE TO FILE FIRST
                                      AMENDED COMPLAINT
      Case 2:20-cv-00628-JAM-CKD Document 5 Filed 05/20/20 Page 6 of 6


 1                                              ORDER
 2         The Court, having read and considered the Parties’ Joint Stipulation filed on May 18, 2020,

 3 orders the following:

 4         1. Plaintiff is permitted to file a First Amended Complaint, attached hereto as Exhibit A;

 5         2. By stipulating to Plaintiff’s Amendment of the Complaint, Defendants have not waived

 6            rights, objections or remedies, including rights to challenge the amended pleadings;

 7         3. Defendants’ response to the First Amended Complaint shall by due within twenty-one

 8            (21) days after Plaintiff files the First Amended Complaint; and

 9         4. The Court continue the Parties’ Joint Status Report deadline by 60 days from May 22,

10            2020, to July 21, 2020.

11

12 IT IS SO ORDERED.

13

14
     Dated: May 19, 2020                               /s/ John A. Mendez__________
15                                                     Hon. John A. Mendez
16                                                     United States District Court
                                                       Eastern District of California
17

18

19

20

21

22

23

24

25

26

27

28

                                                1              Case No. 2:20-cv-00628-JAM-CKD
       JOINT STIPULATION TO CONTINUE CASE 60 DAYS AND PERMIT PLAINTIFF LEAVE TO FILE FIRST
                                      AMENDED COMPLAINT
